Case 6:20-cv-00834-RRS-PJH Document 15 Filed 10/05/20 Page 1 of 2 PageID #: 94




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

CHANTE JOHNSON                                       CIVIL ACTION NO. 6:20-cv-00834

VERSUS                                               JUDGE ROBERT R. SUMMERHAYS

CITY OF NEW IBERIA, ET AL.                           MAGISTRATE JUDGE HANNA


                                          JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna for report and

recommendation. After an independent review of the record, and noting the absence of any

objections, this Court concludes that the Magistrate Judge’s report and recommendation is correct

and adopts the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the motion to dismiss (Rec. Doc.

7), which was filed by defendants the City of New Iberia, Freddie DeCourt, Todd D’Albor, and

the New Iberia Police Department, should be GRANTED IN PART and DENIED IN PART,

consistent with the report and recommendation. More particularly:

       (a) the motion is DENIED AS MOOT with regard to the plaintiff’s claim against the New

Iberia Police Department because that claim was already dismissed;

       (b) the motion is GRANTED with regard to the plaintiff’s Section 1983 claims for violation

of her First Amendment and Eighth Amendment rights, and those claims are dismissed with

prejudice;

       (c) the motion is GRANTED with regard to the plaintiff’s Section 1983 claims for vicarious

liability, and those claims are dismissed with prejudice;
Case 6:20-cv-00834-RRS-PJH Document 15 Filed 10/05/20 Page 2 of 2 PageID #: 95




       (d) the motion is GRANTED with regard to the official-capacity claims against Chief

D’Albor and Mayor DeCourt because they are redundant of the plaintiff’s claims against the City

of New Iberia, and those claims are dismissed with prejudice;

       (e)    the motion is DENIED with regard to the individual-capacity claims asserted

against Chief D’Albor and Mayor DeCourt;

       (f) the plaintiff is granted leave of court to file, within thirty days of the date of this

judgment, an amended complaint with regard to any individual-capacity claims against Mayor

DeCourt and Chief D’Albor that she might have; and

       (e) the defendants are granted leave of court to reurge a motion to dismiss after review of

the amended complaint, if necessary and appropriate.

       Signed at Lafayette, Louisiana, this 5th day of October, 2020.




                                            _________________________________________
                                            ROBERT R. SUMMERHAYS
                                            UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
